﻿
Mr. President, on behalf of the delegation of Panama I should like to convey to you our heartfelt congratulations on your well-deserved election, which has put in very capable hands the responsibility of directing the debates of the General Assembly. In offering to you, Sit, the President of the forty-fourth session of the General Assembly the support and co-operation of the Panamanian delegation, we acknowledge that the success of its work will depend in great measure on your vast experience and known dedication, particularly in matters concerning the solution to problems of great significance to the Members of the Organization, such as safeguarding peace and the sharing of efforts leading to the eradication of that affront to humanity apartheid. Your inaugural address revealed a clear perception of the problems of the third world, which gives us renewed hope for the fulfilment of our tasks in the Assembly.
I am also pleased to congratulate the Secretary-General and his staff for the excellent report he has made available to us on the work of the Organization. Its contents are clear proof of the arduous and intelligent work that has been done to solve some of the most difficult problems confronting our world today. As Provisional President of the Republic of Panama, 1 shall now refer to a matter of importance, especially to small nations, and reiterate denunciations and concepts that have been expressed by other Panamanian rulers before this forum for the greater part of this decade.
Indeed, once more we denounce the continued violation by the Government of the United States of the terms of the Panama Canal Treaties. It is disrespectfully ignoring the norms of international law which relate to civilized coexistence among sovereign States. Not even the Host Coin try Agreement between the United Nations and the United States Government has been able to curtail the cruelty with which we are being persecuted. Panamanian diplomats and officials with me here are not all of those who were to accompany me. Entry visas to the United States were refused to the others. Prior to this, a visa was also denied to a Panamanian Ambassador on special mission for the meeting of the Security Council on 11 August this year, in violation of the obligations of the United States Government to the Organization.
Denunciations presented by Panama - even before the current crisis in Panamanian-United States relations - in this and other world forums, still prevail concerning the so-called Law 96-70 passed by the United States Congress, as well as the other impositions and practices which this aid previous Governments have used insistently to avoid compliance with such Treaties, undermining my country's sovereignty, security and economy, in detriment of the interests aid security of the international community, which benefits from the services of the Canal.
During the past 27 months my country has been subjected to the most intense disinformation campaign concerning its reality in order to discredit its Government authorities aid to undermine our national struggles. This is part of a brutal programme of political, diplomatic and financial pressures, interference in our internal affairs, intimidation and military threats. The aim is to subjugate us by denigrating, isolating aid impoverishing our people, in order to subvert the institutional order of the Republic and place us at the will of United States regional strategy.
These facts demonstrate that there are still centres of power in the world which make it difficult and costly for a small nation to cling to its identity and procure its own social and political answers according to its human idiosyncrasies and in search of its own destiny.
Nevertheless, notwithstanding these obstacles, in the last years of the decade of the 1960s, a transformation movement was instituted in Panama, a movement which did not fit traditional schemes.
In 1968, under the leadership of General Omar Torrijos, Panama began a new governmental effort whose principal characteristics were a marked emphasis on popular reforms freeing the people from ignorance, from backwardness and from despair; in other words, a process of democratising the opportunities of progress and welfare for all sectors of our society.
However, our effort was viewed not only as dangerous, but as ever more dangerous, because one could not wave the banner of anti-communism against it.
The social results of the last two decades are self-evident. In 1968, life expectancy at birth for a Panamanian was 64.3 years; in 1987, when the stage of open aggression was reached, life expectancy was 72 years. Infant mortality, which had been 51.6 per thousand live births, had been reduced to 22.9. We increased the medical facilities from 189 to 608. The percentage of population covered by our social security programme, which includes free medical and dental care and had been 18.5 per cent, reached 62.5 per cent. The percentage of population to which drinking water was available climbed from 65 per cent to 86.2 per cent. Enrolment of university students in 1968 was 11,992; in 1987 it had reached 56,567, while the rate of illiteracy went from 20.7 per cent in 1970 to 13.2 per cent, according to the 1980 census. And in this decade, literacy programmes have multiplied and telephone service and electric power have been extended to practically the entire country.
To this we should add that in June 1987 projections for real economic growth were estimated at 6 per cent, one of the highest in Latin America for that year. As a result of aggression, the national economy experienced extraordinary losses: an estimated 20 per cent reduction in the gross national product and of 40 per cant reduction in tax revenues, and a doubling of the unemployment rate. Thousands of small businesses went bankrupt, more than 70,000 workers lost their jobs, and there was a shortage of basic food products, medicines and hospital equipment. Aggression was meant to impose suffering upon our people in order to modify their political conduct.
To these actions we must add the extreme interference in the internal affairs of our country. Among other things, the Government in Washington seized funds belonging to the Panamanian nation in the United States, ordered its companies and the Panama Canal Commission to with old payment of taxes to Panama, aid suspended making payments to which it is committed pursuant not only to the Treaties subscribed to by both countries but also to the laws of the United States. To this we add the orders given to United States capital firms in our country illegally to sequester bank monies aid to impede payments to those on a blacklist of functionaries and others accused of continuing to defend Panama's interests. Persecution at the international level, not excluding multilateral agencies of which we are a member, is intended to put an end to national efforts to achieve economic recovery and meet the basic needs of the Panamanian people.
As a result, Panama today has become living evidence that the Government of the United States means to impose upon Latin America and the Caribbean a new model of colonization by establishing dependent and weak governments, coerced by economic crisis and financial terrorism. Such governments would in many cases be established through manipulating the people with disinformation campaigns, economic blackmail and political interference so that, in the final analysis, they would become States whose sovereign powers could only be exercised depending on the need to preserve United States interests.
What my country is enduring is only an early manifestation of a strategy for continental domination whose purpose is to deform our historical ideals of independence and annihilate our aspirations to true democratisation.
United States aggression has net with an intense patriotic mobilization of our people, unequivocally reaffirming our nationalism. Faced with the failure of its purposes, the Government of the United States has reverted to other, equally ignoble, means. In another flagrant violation of the Panama Canal Treaties, it has sent fresh personnel contingents and additional military equipment to its military installations located in our country, and it has multiplied its shows of military force which, in addition to being illegal and unjustified, are dangerously targeted to intimidate, threaten and provoke the Panamanians.
Arguing a posterior that these are military "exercises" to which they allegedly have a right, alluding to feeble pretexts, or simply without any justification at all, troop contingents, artillery and armoured vehicles, accompanied by combat helicopters, have frequently trespassed into areas under exclusive Panamanian jurisdiction. They have gone so far as to close national roads and highways and militarily to seize the most important water treatment facility that supplies drinking water to a third of the population of the country. In addition, they have mobilized, in privately registered vehicles, troops wearing civilian attire but carrying combat equipment, through densely populated neighbourhoods in our nation's capital.
Last August, these acts of intimidation were intensified both in frequency and gravity, while at the same time there was open discussion of an armed attack against Panama in the United States Congress sub-committees, and the Chief of the Southern Command - illegally installed on Panamanian soil - boasted publicly of his willingness to decimate the country by blood and fire, in a matter of hours.
Actually, as proof of all this the printed text which I am delivering to the Assembly today does not include the most recent examples of United States belligerent provocations in my country. Last weekend military personnel from the Southern Command arrogantly and threateningly prevented my compatriots from engaging in an act of elementary human solidarity, going to the aid of American soldiers trapped on board a helicopter that had just crashed into the sea after buzzing our coast, sowing panic among hundreds of bathers at a beach under Panamanian jurisdiction. As a result, none of the crew members survived and the Government today has had to control a new attempt at subversion frustrated by the firm resistance of our people and armed forces.
Previously, at the height of interventionist strategy in our electoral process - as the United States Administration has now admitted - they delivered to the Panamanian opposition over 310 million, and as if this were not enough, the United States went so far as to condemn the results of our elections in advance, and publicly to air the possibility of sending in its troops to kidnap the Commander-in-Chief of the Panama defence forces, an act of state terrorism repeatedly condemned by General Assembly resolutions.
The United States, as an active participant in the Panamanian elections, affected the integrity of the voting to such a degree that the Electoral Tribunal decided to nullify the elections by a resolution which has since been upheld as constitutional by the unanimous vote of the Supreme Court.
All those actions are serious violations of international law aid the United Nations Charter and, furthermore, they have been committed with ostentatious arrogance in the presence of dignitaries from the regional organization.
Panama hopes that the community of nations will weigh the potential consequences of a heightening of the United States military threat against my country, as this could affect peace and the continuance of international juridical order. If the people and the Government of Panama have not capitulated in these 27 months of siege on the part of the West's foremost Power, we shall not yield now, and this fact heightens the imminent danger to the region. The Panamanian people's patriotic mobilisation has led to the formation of volunteer civilian brigades with a firm willingness to resist at whatever cost in defence of our national sovereignty and self-determination.
In order that the nature of the conflict should be perfectly clear, I must denounce that, in cur case, the United States cannot invoke the pretexts that it has generally used to justify its military interventions. In 27 months, there has not been a single incident which could, in the least, affect the efficient functioning of the Panama Canal and, in the whole of the Panamanian territory, there has not been a single death of a United States citizen, civilian or military, attributable to the act or will of a Panamanian citizen. The absurdity of such allegation would be compounded by the fact that for 86 years the people of Panama have lived in close contact with United States personnel. Even under affront and humiliating practices of discrimination and arrogant treatment, not a single act of terrorism against a civilian or military citizen of the United States, nor against its property, has ever been committed by a Panamanian citizen or by a citizen of another nation in Panamanian territory. I can proudly and rightfully state that citizens of the United States are far safer in Panama than they are in their own country, in their own cities, and this statement is supported by our statistical data and theirs.
There are few people so free of rancour, so committed to agreements based on sacrifices required by reciprocal concessions, as the Panamanian people. For these reasons, we continue to set an example of peace in the midst of the desolation and violence which has, regrettably, marked the history of the American continent in the last decades.
These expressions of our special nature reveal very particular characteristics of the national identity we are in the process of forming but they are also conditioning factors in our process leading to a genuinely Panamanian democracy. If the past few decades are impartially assessed in terms of how human rights are observed in Panama, without making comparisons with governments on this or other continents, the figures show that there is a profound respect for human dignity as the backbone of our liberation movement. Even during the last three years of artificially induced discord in our society, there have been no political murders or disappearances and there have been no torture chambers, while the total number of police arrests and actions is so tiny that it has been exceeded elsewhere by factors of ten or a hundred in a matter of days.
Our defence forces in no way represent a traditional army organized as a repressive force; on the contrary, they are a genuine expression of our people. Our military personnel are preparing themselves the better to carry out the requirements of the Panama Canal Treaties, which legally require us to assume increasing responsibilities for protecting and defending the Canal with a view to taking over completely from the United States forces, which are temporarily stationed in Panama solely for these legal purposes. Those who attempt to denigrate or hinder the formation of out national armed force are at the same time concealing their intention to fall back on the argument that we are unprepared as a justification for prolonging military presence. This is the reality behind the political and propaganda rhetoric which is being used against Panama to disguise interventionist and aggressive acts by means of sordid accusations aimed at the social role of the Panamanian defence forces.
 
Panamanians are aware that the only links that the leader of a great Power has with world realities are determined by the many levels of the hierarchy beneath him. we know that it is at those levels in the sinister cores of closed governments that many abuses originate, and we know that we have to penetrate to those levels in order to put an end to the present insistence on continuing with the punishment which is supposed to prevent the continent from being "infected" by the nationalist example of resistance set by the Panamanian people.
For this reason, I shall avail myself of this solemn occasion to reiterate what I said at my inauguration as Provisional President of the Republic of Panama: notwithstanding military aggression and the constant threat that force will be used against us, we have no intention of heading or promoting any movement against the lives or economic interests of citizens of the United States and we are prepared to re-establish the ties of friendly association without rancour; on the condition,
however, that no sacrifice of our sovereignty or lessening of our independence is imposed on us.
During these past months, the Panamanian Government has on many occasions shown its willingness to pursue dialogue both with Washington and with our internal opposition with a view to achieving honourable and equitable formulas of understanding in order to ensure that the life of the country will return to normal without foreign interference, aggression or threats. Only in this way will it be possible to find a satisfactory solution and continue the democratisation process in a genuinely Panamanian manner. If these efforts have not borne fruit, the primary responsibility must fall on the obstinacy with which the Government of the United States is clinging to a misguided policy that ignores Panamanian reality. In an unmistakable spirit of continental brotherhood and in the awareness of  the limits on authority clearly established by the Charter of the Organization of American States, the Government of Panama heartily welcomed the efforts of the regional Organization to mediate in seeking solutions to the internal aspects of the present conflict between Panama and the United States. We are cooperating very willingly, and without cavilling at making concessions in order to establish valid channels for negotiation aid we are continuing to keep those channels open. At the same time, the Provisional Government of which I am President has initiated the widest possible debate on an economic and social plan to consolidate the recovery which we have begun to achieve and it is also taking steps towards resuming the democratisation process by means of elections to ensure
that the will of the people is freely jessed. However, the free expression of the will of a people is unthinkable while they are enduring economic strangulation and living day after day under the threat of a military attack. What right does anybody have to talk about free elections when at the same time they are sabotaging the democratic develops of an electoral debate by threatening to cut our throats?
In this context, I should mention the fact that amongst the intellectuals and politicians, journalists and diplomats, community leaders and envoys from organizations who come to Pan arm from abroad, the most frequent reaction we see when they arrive in Panama is one of surprise at finding a reality which is the reverse of the me shown by the d is in for nation networks. Not only are the basic structures of democratic coexistence still intact, but our institutions have undergone only the inevitable changes brought about by military threat and the most outright and blatant interference by one nation in the internal affairs of another in order to impose an artificial and arbitrary political model.
the Provisional Government is not only performing its duties of ensuring contro1 over its territory and acting in its capacity of acquiring and fulfilling its international obligations, it is doing so in a climate of peace and without imposing its authority by force. However, my Government is under no illusions that confronting a permanent conflict between our small nation and a Power such as the Unite States is either convenient or positive. If indeed the numbers of Panamanians - inside my Government and outside it, within the armed forces and out of uniform - willing to defend our country at any price are high enough to safeguard our national identity before the world, we do not have to shirk our commitment to democratisation or waver in our determination to bring it about.
The Government of the United States has kept Panama in a state of emergency for 27 months and has threatened the very existence of the Panamanian State. None of our efforts, none of the sacrifices we have made in our commitment to the process of democracy has been recognized or taken into account. On the contrary, not only has the reality in our country been concealed, but persecution has increased. That is why I ask the United Nations to contribute to our efforts by carrying out, through applicable mechanisms, a careful and detailed verification of the path which my Government is following towards our own democracy, and to testify to the actions other Governments are taking to obstruct or strangle those efforts.
It is not my intention to dramatize our situation, but only to present the facts. Panama has this alternative: to consolidate its presence in the community of free nations, or to become a protectorate, a new form of colony, albeit disguised in flowery language. We represent somewhat more than the simple longing of a country to develop its own plans for the benefit of its citizens. We are an invaded country whose primary commitment is to break the shackles of coarse interference in its internal affairs, which undermines its independence, sovereignty and territorial integrity and threatens the basic rights of its citizens.
The aggression which we are enduring is the result in no small measure of Panama's loyalty to the principles of non-alignment and to our commitment to neutrality and friendly relations with all nations of the world. It is also the result, in large part, of our refusal to allow our territory and military resources to serve the purposes of foreign military aggression against a country with which we have fraternal bonds. It is the result of our rejection of any form of foreign occupation; it is the result of our unreserved defence of the right of all nations to choose their forms of government without interference of any kind. The current struggle of the Panamanian people does not make us forget others but, rather, strengthens our satisfaction at the advances taking place in other parts of the world. My country decisively supports all efforts to eradicate apartheid once and for all.
We are against racism not only because this is a humanitarian question but also because of our experience as a society where there is not the slightest trace of racial discrimination.
In a spirit of honour and duty, my country has sent a delegation of the Panama Defence Forces to join the contingents supervising implementation of the agreements which will guarantee Namibia's independence. We would express the warning that in the elections to be held in Namibia, as well as those to be held in Nicaragua, we must avoid any type of foreign intervention that could interfere with the sovereign expression of the will of the citizens of those countries - as happened recently in the case of Panama.
How can anyone speak of free elections when a nation grants financial, organizational, promotional and news-media assistance to one political faction in a foreign country, when in other neighbouring nations information and communication systems are set up to brainwash the citizenry, and when the secret services of a foreign Government establishes infiltration and bribery networks in all the organizational units of the country getting ready to elect a government by popular vote? A genuinely democratic contest cannot be conducted when a foreign Government is resorting to coercion by hunger and extreme deprivation, as well as to the outright buying-off of the leaders of other Governments, and when, in addition to an overwhelming apparatus of psychological warfare, the voting population is subjected to the threat of destruction, terror, grief and ruin.
We also hope for the success of the joint plan of the United Nations and the Organization of African Unity for the decolonisation of Western Sahara, so that the independence and self-determination of the Sahraoui people can be ensured for ever.
We call for negotiated solutions in Kampuchea and in the Middle East. We cannot forget that progress in lessening tensions everywhere is directly related to recognition of the inalienable rights of the people. In that respect, Panama continues to offer its solidarity to the people of Puerto Rico in their struggle for self-determination. We urge all parties to continue supporting the efforts of the Secretary-General to fulfil the aspirations of the Cypriot people to independence, sovereignty and territorial integrity, and the Panamanian people embraces the Cypriot people's struggle as its own. Panama also desires the prompt reunification of the Korean peninsula.
Central America, understandably, has a special significance for us. We welcome the agreements reached by the Heads of State of the region, and we hope that they will not again be obstructed by the arbitrary and unjustifiable decisions of other countries. We remain convinced that the Malvinas islands are an integral part of Argentina, and we therefore place our hopes in the prompt renewal of ties between Buenos Aires and London, and in a greater response to the requirements of the process of decolonisation prevailing in the world.
The advances which we mention today - the lessening of tensions between the super-Powers, the agreements to eliminate intermediate-range missiles, the Geneva Agreements on Afghanistan, and the cease-fire between Iran and Iraq, which we hope will ultimately lead to a permanent peace treaty - should not be interpreted to mean that all the major problems are on their way to final solution.
Many of the peoples of the world continue to endure the harsh conditions and dangers caused by a terrible plagues drug consumption and trafficking, a serious threat to the future of mankind as well as to the stability of institutions and States. We see criminal organizations controlling sums of money which exceed the gross national product of many nations, a handful of criminals amassing so much material power that they can defy legitimately constituted authorities and unleash insurrections that take on the dimensions of internal warfare. We must therefore open our eyes to this radical distortion of the basic concept of human association in national States. This is the moment to identify the real roots and rationally agree on the cure, without demagoguery.
On the other hand, third-world countries, particularly the Latin American nations, are weighted down by the burden of their foreign debts and by pressures which increasingly require the sacrifice of national sovereignty and the national heritage, while the needs of their peoples are becoming more urgent and pressing. In these circumstances, new forms of neo-colonial subjugation are beginning to emerge, as if humanity's progress in certain areas must be paid for at the cost of setbacks in others.
It is unjust for small and poor countries that are struggling to meet their obligations in the international community, playing the game honestly, still find themselves the victims of those who cheat. My country's situation is a good example. I was the Comptroller-General immediately before assuming the presidency, and I can vouch for the scrupulous manner with which we complied with our obligations until 1987. But solely because of the unjust sanctions imposed by the United States Government, Panama has been unable to meet its commitment since that date. Faced with the choice of not paying our foreign debt and seeing our people starve, we have opted for the former, as befits a Government conscious of its moral and social responsibilities.
Once again before this Assembly I request the world community to direct its attention to the case of Panama.
If the self-determination of the Panamanian people, their ability to engage in peaceful labour aid their commitment to neutrality and friendship with all peoples and nations were to be fully and effectively realized, that would mean more wealth aid welfare for the people of the United States, greater distinction for its leaders, and greatest splendour for the ideals it professes, than would our subjugation into slavery through the use of military force. The cost of the second option is clear, given our unwavering determination to defend our country.
The first path, towards which world direction and history is heading, is the one which will lead to lasting and fruitful yields. By abandoning arrogance and coercion, the United States will have greater assurances of always being able to count on friends in the heart of the Americas, on people who, in moments which require reciprocal concessions of interdependence, will be more willing aid more understanding, than it will by carrying out a terrible aggregate of siege, privation, humiliation and injury.
We are a nation with such great potential that citizens of many other countries may find among us plentiful opportunities for fortune and happiness. Changes in world trade, in transportation and in communications systems enhance the increasing importance of Panama's geographical characteristics. My Government is fully aware that the rapid development of the wealth of that great natural resource for the benefit of the Panamanian people is inseparable from equitable aid respectful association with other nations and other peoples.
Mr. President, it is now my duty, with which I happily comply, to convey the timeless debt of gratitude which the Panamanian people feel towards Your Excellency for the words with which you referred to the situation in Panama in your inaugural address to this forty-fourth session of the General Assembly.
Indeed, the current conflict between the United States and Panama is incompatible with peace, but a prompt solution depends on allowing Panamanians to carry out our daily tasks in a secure environment, free of violence.
Before this forum, I solemnly reiterate my Government's best willingness to peacefully resolve our differences with the Government of the United States, based on mutual recognition of the legitimate interests of both nations.
To establish a climate of good will, the first step should be for the United Stages to comply with the provisions of the Panama Canal Treaty of 1977, and appoint the Panamanian Administrator proposed by the us, who is to assume office on 1 January 1990, in less than three months. On our part, what I am about to state will leave no doubts in anyone's mind as to our own good faith.
The idea of establishing a multinational force to combat drugs is being debated by several Governments. We believe that this proposal merits deep analysis for we must weigh the difficulties of establishing such a force against the incredibly destructive power amassed by these criminal networks.
If formulas could be devised so that a multilateral action of this nature became the subject of an international convention, with adequate mechanisms to safeguard national sovereignty and avoid threats to the independence of any nation, then the Republic of Panama would not only render its enthusiastic support to the initiative, but would go further.
Given our long experience in fighting illegal drug traffic, because we are neither a producing nor a consuming country, and because our successes in this area have been recognized by the entire world, the Republic of Panama would be willing to accept the headquarters of such a multinational force in our territory, as another service that the Isthmus' strategic position would offer to the international community.
If the United States desires a new relationship with Panama concerning military bases, why does it not state that openly? Let the United States make such an announcement, without disguising it in an attempt to impose it using the formula of force without war.
In any case, whether with my Government or any other Government of Panama, decisions must reflect the will of the Panamanian people pursuant to article 310 of our Constitution, which establishes a referendum procedure for the ratification of international agreements of a nature so vital to the Republic. The people themselves must be the contracting party.
The Republic of Panama has been made into a giant experimental laboratory by the most powerful nation in the world, one that proclaims itself the leader of human rights.
In my country, essential elements for the taking over of governments and territories have been put into practice. They are based on low intensity warfare and include tactics such as psychological warfare, economic aggression through the seizure of goods aid property of poor nations, the indebtedness of countries without great resources for future collection with inflated interest, using a form of blackmail which undermines their sovereignty end dignity.
lb this one must add military threat and aggression under terms dictated by the arrogance of superior weapons and provocations targeted against a traditionally peaceful people.
This laboratory, which produced the so-called Panama crisis, extends to other nations, intimidating them in order to exert pressure and force them to isolate 2 million Panamanians who have never had, and do not have, a background of hostile attitudes, or racism, or aggressiveness, or plans for offensive expansion, and whose only sin is to raise a banner against neo-colonialism, against apartheid and against any form of imperialism.
 Two million Panamanians aspire only to be left in peace, to work in peace, to share and enjoy the fruits of our efforts, free and in peace.
